— Judgment unanimously modified on the law and as modified affirmed, in accordance with the following Memorandum: County Court erred in imposing consecutive terms of imprisonment upon defendant’s conviction on counts numbered 20 and 25 of the indictment. Defendant’s acts constituting sexual abuse in the first degree were committed during continuous sexual assaults upon the victims and were an integral part of the crimes of rape and sodomy in the first degree (see, People v Williams, 141 AD2d 783, 786, Iv denied 72 NY2d 1051; People v Hatch, 105 AD2d 549, 551). Accordingly, we modify the sentence to impose concurrent, rather than consecutive, terms of imprisonment of 3 Vi to 7 years on those sexual abuse counts.
We have reviewed the remaining issues raised by defendant and find them to be without merit. (Appeal from Judgment of Oneida County Court, Buckley, J. — Rape, 1st Degree.) Present —Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.